                                                                    Case 2:18-cv-00906-GMN-NJK Document 46 Filed 04/04/19 Page 1 of 2




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: natalie.winslow@akerman.com
                                                            7    Attorneys for Bayview Loan Servicing, LLC
                                                            8                                  UNITED STATES DISTRICT COURT

                                                            9                                         DISTRICT OF NEVADA

                                                            10
                                                                  JAYNE G. SAMET,                                       Case No. 2:18-cv-00906-GMN-NJK
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                Plaintiff,
                      LAS VEGAS, NEVADA 89134




                                                            12                                                          STIPULATION AND ORDER FOR
AKERMAN LLP




                                                                  v.                                                    EXTENSION OF TIME TO FILE
                                                            13                                                          RESPONSE TO MOTION TO ENFORCE
                                                                  BAYVIEW LOAN SERVICING, LLC;                          SETTLEMENT AND MOTION FOR
                                                            14    EQUIFAX INFORMATION SERVICES, LLC;                    SANCTIONS
                                                                  EXPERIAN INFORMATION SOLUTIONS,
                                                            15    INC.                                                  (FIRST REQUEST)
                                                            16                                  Defendants.
                                                            17

                                                            18            Bayview Loan Servicing, LLC (Bayview), and Jayne G. Samet (Samet), hereby stipulate and
                                                            19   agree that Samet shall have an additional seven (7) days, up to and including April 15, 2019, to file
                                                            20   her response to Bayview's motion to enforce settlement and motion for sanctions (the motion), which
                                                            21   is currently due on April 8, 2019, pursuant to ECF Nos. 42 and 43. Due to an inadvertent oversight,
                                                            22   Plaintiff was not served with a copy of the sealed documents filed in connection with Bayview’s
                                                            23   response to Plaintiff’s Motion to Dismiss, nor Bayview’s Motions to Enforce Settlement and for
                                                            24   Sanctions. This oversight was only brought to Plaintiff’s attention after Plaintiff filed a response to
                                                            25   the Motion to Dismiss. The seven-day extension prevents any prejudice to Plaintiff in responding to
                                                            26   these Motions. Bayview's motion was filed on March 25, 2019.
                                                            27

                                                            28
                                                                 {42766695;1}
                                                                 48498679;1
                                                                    Case 2:18-cv-00906-GMN-NJK Document 46 Filed 04/04/19 Page 2 of 2




                                                            1                 This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            2    any delay or prejudice to any party.

                                                            3             DATED this 4th day of April, 2019.

                                                            4

                                                            5
                                                                  AKERMAN LLP                                                  KNEPPER & CLARK LLC
                                                            6
                                                                  /s/Natalie L. Winslow_____________                           /s/Miles N. Clark ______________
                                                            7     DARREN T. BRENNER, ESQ.                                      MATTHEW I. KNEPPER, ESQ.
                                                                  Nevada Bar No. 8386                                          Nevada Bar No. 12796
                                                            8     NATALIE L. WINSLOW, ESQ.                                     MILES N. CLARK, ESQ.
                                                            9     Nevada Bar No. 12125                                         Nevada Bar No. 13848
                                                                  1635 Village Center Circle, Suite 200                        10040 W. Cheyenne Avenue, Suite 170-109
                                                            10    Las Vegas, NV 89134                                          Las Vegas, Nevada 89129
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    Attorneys for Bayview Loan Servicing, LLC                    DAVID H. KRIEGER, ESQ.
                                                                                                                               Nevada Bar No. 9086
                      LAS VEGAS, NEVADA 89134




                                                            12                                                                 8985 S. Eastern Avenue, Suite 350
AKERMAN LLP




                                                            13                                                                 Henderson, NV 89123

                                                            14
                                                                                                                                Attorneys for Jayne G. Samet
                                                            15

                                                            16

                                                            17

                                                            18                                                       ORDER
                                                            19
                                                                          IT IS SO ORDERED:
                                                            20

                                                            21

                                                            22   DATED this_____day
                                                                            10      of April, 2019.                         ________________________________________
                                                                                                                            Gloria M. Navarro, Chief Judge
                                                            23                                                              UNITED STATES DISTRICT COURT

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                        2
                                                                 48498679;1
